USA Truck Announces Third Quarter Results VAN BUREN, ARKANSASOctober 21, 2011 USA Truck, Inc. (NASDAQ: USAK) today announced base revenue of $102.6 million for the quarter ended September 30, 2011, an increase of 1.9% from $100.8 million for the same quarter of 2010.Net loss was $4.3 million, $0.42 per share, for the quarter ended September 30, 2011, compared to net income of $0.6 million, $0.06 per share, for the same quarter of 2010. Base revenue increased 9.1% to $310.8 million for the nine months ended September 30, 2011, from $284.9 million for the same period of 2010.We incurred a net loss of $6.4 million, $0.62 per share, for the nine months ended September 30, 2011, compared to a net loss of $1.5 million, $0.15 per share, for the same period of 2010. Cliff Beckham, President and CEO, made the following statements: Overview “The third quarter of 2011 presented several challenges.These included a major operating system transition, softer than expected freight volumes, and a persistently high number of unmanned tractors.We were unable to overcome these challenges and produce sufficient revenue to operate profitably.We have addressed a number of the underlying problems, but we still have work to do in order to achieve sustained profitability. “We completed our migration to new operating software in our Trucking division during the third quarter. We had planned for a modest reduction of efficiency during the transition, but the magnitude and duration of the disruption was much greater than we had anticipated.The operating system conversion was complicated by problems with a customized portion of the software.This software shortcoming hampered our network visibility for several weeks as a solution was developed.We believe the ripple effects included significant disruption to our load velocity, overly conservative booking of customers' loads, lost freight opportunities, and increased driver turnover. “Our business environment was softer than in the second quarter.We felt a modest step-down in overall freight demand in our markets, which we attribute to slower growth in the U.S. economy.In addition, we began phasing out service on two major accounts, one due to the end of a project and one due to inadequate pricing.In a softer overall freight market, we had fewer opportunities to replace all of this business with high-quality freight.Industry-wide, we believe freight demand and trucking capacity are in relative equilibrium, but the spot market is less robust than during the second quarter.This contributed to a reduction in overall miles and an increase in our percentage of non-revenue miles. “For the quarter, in our Trucking operations, tractor utilization decreased 13.2% and our empty mile factor increased approximately 200 basis points, to 12.4%, compared with the third quarter of 2010.Base Trucking revenue per mile was a positive, however, rising approximately 7.2% compared with the third quarter of 2010.In addition, revenue in our SCS segment (Strategic Capacity Solutions, our freight brokerage service offering) increased 82%, and the amount of gross margin increased 80%. “From a cost perspective, driver wages, net fuel cost, equipment repairs, and insurance and claims all increased on a per mile basis.These increases more than offset our increase in Trucking revenue per mile.In addition, the decrease in tractor utilization less effectively covered our fixed costs, and increased empty miles percentage hurt fuel surcharge recovery as well as overall base revenue per mile. Balance Sheet and Liquidity “Our balance sheet remains solid, and we continue to have significant liquidity to operate the business.At September 30, 2011, we were in compliance with all our debt covenants, and we have $28.2 million available under our revolving credit agreement and $28.8 million available through equipment financing commitments.During the third quarter of 2011, we reduced the size of our in-service fleet by 49 tractors due to the high unmanned tractor count.We also reduced our expected tractor purchases for the second half of 2011 from 250 tractors to 155 tractors, which will reduce our expected net capital expenditures for the second half of 2011 from $18.1 million to $10.1 million. USA Truck, Inc. Management Team “We are streamlining our management structure to improve accountability and speed of execution.Our executive management team has been reduced from nine members at the beginning of the second quarter to seven members at the end of the second quarter, to five members today.As part of this realignment, we are consolidating accountability for revenue production in our Trucking segment under a single executive officer.On August 1, 2011, David B. Hartline joined the Company as Chief Operating Officer for Trucking.During mid-October, after stabilizing our fleet operations, he assumed direct responsibility for all sales, pricing and operations activities in our Trucking segment.As part of this realignment, the corporate strategy department was eliminated, and management information systems and engineering, which formerly reported to the corporate strategy department, now report to the Chief Financial Officer. Outlook “Since August, we have been implementing changes in our operational discipline, market emphasis, customer service, and driver relations to reflect the experience and philosophies of our Chief Operating Officer for Trucking.Along with the implementation of our new operating system, this has required a significant investment in training our operations personnel.We believe certain metrics associated with on-time delivery, pre-booking of freight, load planning, freight market selection, and driver miles are beginning to show improvement.Nevertheless, revenue-related operational measures currently indicate potential softness in fourth quarter operating results.We caution, however, that it remains too early in the quarter to draw definite conclusions because of the numerous changes underway and the significant operating leverage in our income statement.Among other factors, changes in revenue items such as base Trucking revenue per mile, seated truck count, and miles per tractor, as well as expense items such as insurance and claims, net fuel cost and equipment maintenance, significantly impact operating results. “Base Trucking revenue per mile for the first few weeks of October decreased 1.1% from the average of the third quarter of 2011, while average length of haul has remained relatively constant at 509 miles for the first two weeks of October and the third quarter of 2011. “The number of Company-owned tractors without drivers was approximately 10.0% of the fleet for the third quarter and for the first two weeks of October. “Miles per seated truck for the first two weeks of October were approximately 3.1% higher than the average for the third quarter of 2011. “From a cost perspective, the Company has improved its fuel purchasing efficiency, reduced headcount, implemented new maintenance procedures, and identified a wide range of additional cost-saving measures that are expected to contribute to several million dollars of annual savings.These savings are expected to be phased in over the fourth quarter of 2011. “Our path forward requires that we perform the basic processes fundamental to our Trucking business.During the third quarter, we completed our operating system conversion.We also completed our search for a Chief Operating Officer for Trucking who could bring substantial experience and success in managing regional operations.Despite the near-term disruptions we have experienced, we believe we have the right systems and leadership to drive future success.Now it is up to us to execute.” Response to Celadon Group Schedule 13D In other news, the Board of Directors has considered the recent Schedule 13D filed by Celadon Group, Inc., including Celadon Group's request for a meeting with USA Truck's management.Among other factors, the Board of Directors considered the recent management changes and the Board's desire to remain focused on increasing value through operational improvements.Accordingly, the Board of Directors unanimously decided to decline a meeting at this time. USA Truck, Inc. The following table summarizes the results of operations information of USA Truck, Inc. (“Company”) for the three and nine month periods indicated: USA TRUCK, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenue: Trucking revenue (1) $ Strategic Capacity Solutions revenue Base revenue Fuel surcharge revenue Total revenue Operating expenses and costs: Fuel and fuel taxes Salaries, wages and employee benefits Purchased transportation Depreciation and amortization Operations and maintenance Insurance and claims Operating taxes and licenses Communications and utilities Gain on disposal of revenue equipment, net Other Total operating expenses and costs Operating (loss) income Other expenses (income): Interest expense Other, net Total other expenses, net (Loss) income before income taxes Income tax (benefit) expense Net (loss) income $ Net (loss) earnings per share information: Average shares outstanding (Basic) Basic (loss) earnings per share $ Average shares outstanding (Diluted) Diluted (loss) earnings per share $ Includes Intermodal revenue. USA Truck, Inc. The following table presents key operating results and statistics: Three Months Ended Nine Months Ended September 30, September 30, Trucking: Operating (loss) income (in thousands) (1) $ Operating ratio (2) % Total miles (in thousands) (3) Empty mile factor % Weighted average number of tractors (4) Average miles per tractor per period Average miles per tractor per week Average miles per trip Base Trucking revenue per tractor per week $ Number of tractors at end of period (4) Strategic Capacity Solutions: Operating income (in thousands) (1) $ Gross margin percentage (5) % (1)Operating (loss) income is calculated by deducting total operating expenses from total revenues. Operating ratio is calculated by dividing total operating expenses, net of fuel surcharge, by base revenue. (3)Total miles include both loaded and empty miles. Tractors include Company-operated tractors in service plus tractors operated by independent contractors. Gross margin percentage is calculated by taking total base revenue, less purchased transportation expense net of fuel surcharge revenue and dividing that amount by total base revenue.This calculation includes intercompany revenues and expenses. USA Truck, Inc. The following table reflects the condensed financial position of the Company as of the dates indicated: (in thousands) September 30, December 31, Assets Current assets: Cash
